THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT


THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of August 10, 2012
(the “Agreement”), is entered into among Ruby Tuesday, Inc., a Georgia
corporation (the “Borrower”), the Lenders party hereto and Bank of America,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).  All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Revolving Credit Agreement dated as of December 1, 2010 (as amended
or modified from time to time, the “Credit Agreement”);


WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain First Amendment to Revolving Credit Agreement, dated as of July 19,
2011 and that certain Second Amendment to Revolving Credit Agreement and Waiver
dated as of May 14, 2012;


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below subject to the terms and conditions specified in this
Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Amendments.                                The Credit Agreement is
hereby amended as follows:


(a)           The definition of “Consolidated Fixed Charges” in Section 1.1 of
the Credit Agreement is hereby amended to read as follows:


“Consolidated Fixed Charges” means, for the Borrower and its Subsidiaries for
any period, the sum (without duplication) of (a) Consolidated Interest Expense
for such period and (b) Consolidated Lease Expense for such
period.  Notwithstanding the foregoing, with respect to the calculation of
Consolidated Fixed Charges for purposes of determining compliance with the
financial covenant set forth in Section 7.1 “Consolidated Interest Expense” for
the fiscal quarter ending June 5, 2012 shall not include prepayment premiums in
an aggregate amount not to exceed $3,500,000 paid during such fiscal quarter in
connection with the prepayment of (x) that certain Indebtedness of the Loan
Parties described under Item 7 (and the attached spreadsheet) of Schedule 8.12
and (y) Indebtedness under the Senior Note Purchase Agreement and/or the Senior
Notes;
 
(b)           Section 8.13 of the Credit Agreement is hereby amended and
restated to read as follows:
 
Section 0.1                      Prepayment of Other Indebtedness, Etc.


The Borrower will not make (or give any notice with respect thereto), or permit
any Subsidiary to make (or give notice with respect thereto), any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including without
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
limitation, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Indebtedness, including without limitation
Indebtedness under the Senior Note Purchase Agreement, the Senior Notes and/or
the 2012 Senior Note Documents except Indebtedness under the Loan Documents and
intercompany debt owed to any Loan Party; provided, however, that the Borrower
may (a) prepay Indebtedness under the Senior Note Purchase Agreement and/or the
Senior Notes so long as no Default or Event of Default shall have occurred and
be continuing before or after giving effect to the prepayment of such
Indebtedness, (b) prepay Indebtedness of the Loan Parties assumed in connection
with a Permitted Acquisition so long as no Default or Event of Default shall
have occurred and be continuing before or after giving effect to the prepayment
of such Indebtedness, (c) refinance Indebtedness under the 2012 Senior Note
Documents in accordance with Section 8.12(b)(ii) so long as no Default or Event
of Default shall have occurred and be continuing before or after giving effect
to the refinancing of such Indebtedness, (d) prepay Indebtedness of the Loan
Parties described under Item 7 (and the attached spreadsheet) of Schedule 8.12,
so long as no Default or Event of Default shall have occurred and be continuing
before or after giving effect to the prepayment of such Indebtedness and (e)
prepay Indebtedness under the 2012 Senior Notes in an aggregate amount not to
exceed $15,000,000 in any fiscal year; so long as (w) no Default or Event of
Default shall have occurred and be continuing before or after giving effect to
any such prepayment, (x) the Adjusted Total Debt to EBITDAR Ratio on a Pro Forma
Basis after giving effect to any such prepayment is at least 0.25:1.0 less than
(or one quarter-turn inside) the maximum Adjusted Total Debt to EBITDAR Ratio
permitted by Section 7.2 at such time, (y) the Borrower has at least $25,000,000
of availability under the Aggregate Revolving Commitments after giving effect to
any such prepayment and (z) no Loans nor the proceeds of any Borrowing or other
credit extension hereunder shall be used to make any such prepayment.


2.           Conditions Precedent.  This Agreement shall be effective upon
satisfaction of the following conditions precedent:


(a)           Receipt by the Administrative Agent of counterparts of this
Agreement, duly executed by the Borrower, the Administrative Agent and the
Required Lenders; and


(b)           Receipt by the Administrative Agent of a fully executed Consent in
the form attached as Exhibit A to this Agreement (the “Consent”), duly signed
and delivered by each Guarantor.


3.           Miscellaneous.


  (a)
The Credit Agreement, and the obligations of the Loan Parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.



  (b)
The Borrower hereby represents and warrants as follows:



(i)           The Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.


(ii)           This Agreement has been duly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligations of the
Borrower, enforceable in
 
 
 

--------------------------------------------------------------------------------

-2-
 
 
accordance with its terms, except as such enforceability may be subject to (A)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).
 
(iii)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
the Borrower of this Agreement.



 
(c)
The Borrower represents and warrants to the Lenders that (i) the representations
and warranties set forth in Article V of the Credit Agreement and in each other
Loan Document are true and correct in all material respects (before and after
giving effect to this Agreement) as of the date hereof with the same effect as
if made on and as of the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date and (ii) no unwaived event
has occurred and is continuing which constitutes a Default or an Event of
Default.



(d)
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.  Delivery of an executed counterpart of
this Agreement by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.



(e)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF GEORGIA.






[remainder of page intentionally left blank]

 
 
-3-
 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:                                                                RUBY
TUESDAY, INC.,
a Georgia corporation




By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:    Executive Vice President
     and Chief Financial Officer



THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.


 
 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent




By      /s/ Erik M. Truette
Name: Erik M. Truette
Title:    Assistant Vice President





THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
RUBY TUESDAY, INC.


 
 

--------------------------------------------------------------------------------

 



LENDERS:                                                                BANK OF
AMERICA, N.A.,
as a Lender, Servicer, Issuing Bank and
Swingline Lender




By      /s/ John Schmidt
Name: John Schmidt
Title:    Director




REGIONS BANK,
as a Lender




By      /s/ Robert M. Stivers III
Name: Robert M. Stivers III
Title:    Senior Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By      /s/ Stephen Leon
Name: Stephen Leon
Title:    Managing Director


FIFTH THIRD BANK,
as a Lender




By      /s/ Lisa R. Cook
Name: Lisa R. Cook
Title:    Vice President


US BANK NATIONAL ASSOCIATION,
as a Lender




By      /s/ Patrick Engel
Name: Patrick Engel
Title:    Vice President


PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By      /s/ Deroy Scott
Name: Deroy Scott
Title:    Senior Vice President


BRANCH BANKING AND TRUST COMPANY,
as a Lender




By      ___________________________
Name:
Title:

CHAR1\1277084v5
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


CONSENT




This Consent (this “Consent”), dated as of August 10, 2012, is delivered in
connection with the Third Amendment to Revolving Credit Agreement, dated as of
the date hereof (the “Agreement”), by and among RUBY TUESDAY, INC., a Georgia
corporation (the “Borrower”), the various financial institutions from time to
time parties thereto (the “Lenders”) and Bank of America, N.A., in its capacity
as the administrative agent for the Lenders (in such capacity the
“Administrative Agent”).  Unless otherwise defined, terms used herein have the
meanings provided in the Credit Agreement (as defined in the Agreement) as
amended by the Agreement (such agreement, as so amended, being the “Amended
Credit Agreement”).


Each of the undersigned, as a party to the Subsidiary Guaranty Agreement, hereby
acknowledges and consents to the execution and delivery of the Agreement, and
hereby confirms and agrees that the Subsidiary Guaranty Agreement is and shall
continue to be, in full force and effect, and hereby ratifies and confirms in
all respects its obligations thereunder, except that, upon the effectiveness of,
and on and after the date of, the Agreement, all references in the Subsidiary
Guaranty Agreement to the “Credit Agreement,” “thereunder,” “thereof” or words
of like import shall mean the Amended Credit Agreement.


This Consent may be executed by the parties hereto in counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same instrument.


GUARANTORS:                                                                RTBD,
INC.


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:    President


RT FINANCE, INC.


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:    Vice President


RUBY TUESDAY GC CARDS, INC.


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:    Vice President


RT TAMPA FRANCHISE, L.P.


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:    Vice President


 
RT ORLANDO FRANCHISE, L.P.


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:    Vice President


RT SOUTH FLORIDA FRANCHISE, L.P.


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:    Vice President


RT NEW YORK FRANCHISE, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:    Vice President


RT SOUTHWEST FRANCHISE, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:    Vice President
 
 
 

--------------------------------------------------------------------------------

 
RT MICHIANA FRANCHISE, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:    Vice President


RT FRANCHISE ACQUISITION, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


RT KENTUCKY RESTAURANT HOLDINGS, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


RT FLORIDA EQUITY, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


 
RTGC, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


RT DETROIT FRANCHISE, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


RT MICHIGAN FRANCHISE, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


RT WEST PALM BEACH FRANCHISE, L.P.


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President
 
 
 

--------------------------------------------------------------------------------

 
RT NEW ENGLAND FRANCHISE, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


RT LONG ISLAND FRANCHISE, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


RUBY TUESDAY, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


RT LAS VEGAS FRANCHISE, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President
 
RT MINNEAPOLIS FRANCHISE, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


RT INDIANAPOLIS FRANCHISE, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


RT DENVER FRANCHISE, L.P.


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


RT OMAHA FRANCHISE, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


 
 

--------------------------------------------------------------------------------

 
RT KCMO FRANCHISE, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


RT PORTLAND FRANCHISE, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


RT ST. LOUIS FRANCHISE, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President


RT WESTERN MISSOURI FRANCHISE, LLC


By: /s/ Michael O. Moore
Name: Michael O. Moore
Title:   Vice President



--------------------------------------------------------------------------------


 
CHAR1\1277084v5
 
